DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the 06/04/2021 Non-Final Office Action, claims 47-54, 63, and 64 were pending. Claims 47-54, 63, and 64 were rejected.
In the Applicant’s 12/06/2021 Reply, claim 47 was amended. Claim 50 was canceled. 
The terminal disclaimer filed on 12/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Pat. Nos. 8,946,284 B2; (2) 9,446,023 B2; and (3) 9,763,916 B2 is approved.
Claims 47-49, 51-54, 63, and 64 remain pending.

Remarks and Amendments
	(1) Claims 47-52, 63, and 64 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Pat. No. 8,946,284 B2 (issued 02/03/2015). (2) Claims 47-52, 63, and 64 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Pat. No. 9,446,023 B2 (issued 09/20/2016). (3) Claims 53 and 54 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Pat. No. 9,763,916 B2 (issued 09/19/2017). 
The Applicant’s 12/06/2021 Terminal Disclaimer obviates these rejections, which are hereby withdrawn.
	Claims 47-49 were rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Mason, et al., Journal of Cardiac Failure, 14:S78 (August 2008; available online 07/29/2008):

    PNG
    media_image1.png
    42
    619
    media_image1.png
    Greyscale

	The Applicant amended claim 47 to require the cell to be in a human patient receiving a dosage of the claimed composition at least 2x daily for at least 14 days. Because this amended limitation was not considered in the rejection, this rejection is withdrawn. 
	Claims 50-52, 63, and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason:

    PNG
    media_image2.png
    170
    625
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    65
    625
    media_image3.png
    Greyscale

	The Applicant amended claim 47 to require the cell to be in a human patient receiving a dosage of the claimed composition at least 2x daily for at least 14 days. Because this amended limitation was not considered in the rejection, this rejection is withdrawn.

Rejections
35 U.S.C. 103(a):  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) is applied for establishing a background for determining obviousness under 35 U.S.C. 103(a):
1.	Determining the scope and content of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 47-49, 51, 52, 63, and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason(1), et al., Journal of Cardiac Failure, 14:S76 (August 2008; available online 07/29/2008); Mason(2), et al., Journal of Cardiac Failure, 14:S78 (August 2008; available online 07/29/2008); Gilbert, et al., The American Journal of Medicine, 88:223 (1990).
Mason(1) explains that bucindolol represents a nonselective beta blocking agent with vasodilatory properties and demonstrates the mechanism underlying these properties involves β-receptor stimulation of endothelial dependent NO, inducing NO release while reducing ONOO- release. Furthermore, Mason(2) teaches that S-bucindolol is superior to the racemate in increasing NO release in human endothelial cells and identifies the S-enantiomer as the active β-receptor enantiomer. Mason(1) and Mason(2) explain that bucindolol’s vasodilatory properties relate to its ability to induce NO release and reduce ONOO- production and that the S-enantiomer of bucindolol provides better NO/ONOO- activity than the racemate. Mason(1) and Mason(2), then, teach that S-bucindolol increases the capacity of a cell to generate NO  as claimed but fail to apply this finding to a human patient as claimed. 
Like Mason(1) and Mason(2), Gilbert teaches that bucindolol is a nonselective β-blocking agent with vasodilatory properties and demonstrates that an initial dosage of 12.5 mg 2-3x/d, gradually increasing to 100 mg over the course of one month and then maintained for two additional months. Gilbert indicates that bucindolol was well tolerated in patients with cardiomyopathy and congestive heart failure and that three months of bucindolol therapy is associated with improved resting cardiac function, improved heart failure symptoms, and a reduction in venous NE concentration. (Abstract). 
As in claims 47-49, 51, 63, and 64, it is obvious to substitute the bucindolol racemate of Gilbert with the S-enantiomer based on the knowledge that the S-enantiomer provides better vasodilatory activity than the racemate. 
Regarding claim 52, it is obvious to practice the method of claim 47 on other mammals based on the knowledge that bucindolol is already approved for human use and has thus undergone numerous in vivo animal model studies. 

35 U.S.C. 112, fourth paragraph:  Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 51 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 51 recites the method of claim 47 “wherein the cell is in an animal.” However, claim 47 is now limited to humans, therefore, claim 51 does not further limit the subject matter of claim 47. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Objections
	 

Conclusion
Claims 47-49, 51-54, 63, and 64 remain pending.
Claims 47-49, 51, 52, 63, and 64 are rejected.
Claims 53 and 54 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655